305 S.W.3d 506 (2010)
STATE of Missouri, Respondent,
v.
Deshay M. TROTTER, Appellant.
No. WD 70365.
Missouri Court of Appeals, Western District.
March 23, 2010.
Laura G. Martin, Assistant Appellate Defender, Kansas City, MO, Attorney for Appellant.
Chris Koster, Attorney General, James B. Farnsworth, Assistant Attorney General^ Jefferson City, MO, Attorneys for Respondent.
Before Division III: KAREN KING MITCHELL, Presiding Judge, and JAMES EDWARD WELSH and MARK D. PFEIFFER, Judges.

Order
PER CURIAM:
The State charged Appellant Deshay M. Trotter with one count of second-degree murder (section 565.021, RSMo 2000), two counts of unlawful use of weapons (section 571.030, RSMo 2000), four counts of first-degree *507 assault (section 565.050, RSMo 2000), and seven counts of armed criminal action (section 571.015, RSMo 2000). He was tried by a jury on August 18-22, 2008, before the Circuit Court of Jackson County, Missouri, the Honorable Edith L. Messina presiding. At the conclusion of the trial, the jury found Trotter not guilty of one count of first-degree assault, not guilty of one count of armed criminal action, and guilty of the remaining twelve counts.
Affirmed. Rule 30.25(b).